 



EXHIBIT 10.30

WINTRUST FINANCIAL CORPORATION

NONQUALIFIED STOCK OPTION AGREEMENT

     This Nonqualified Stock Option Agreement (“Agreement”) is entered into as
of [Date of Award], between Wintrust Financial Corporation (hereinafter called
the “Company”) and [Name] (hereinafter called “Key Employee”).

     WHEREAS, the Wintrust Financial Corporation 1997 Stock Incentive Plan (the
“Plan”) was adopted by the Board of Directors of Wintrust Financial Corporation
and such Plan was and the Company desires to provide the Key Employee with an
opportunity to acquire an equity interest in the business of the Company, and
through stock ownership an increased personal interest in its continued success
and progress.

     NOW, THEREFORE, in consideration of the premises, the mutual covenants
hereinafter set forth and other good and valuable consideration, the Company and
Key Employee agree as follows:

     1. The Company hereby grants to Key Employee the option (“Option”) to
purchase an aggregate of [Shares] of the Company’s Common Shares, no par value,
on the terms and conditions hereinafter set forth at the purchase price of
[Strike Price] per share. The number of shares and the price per share are
subject to adjustment as provided in the Plan.

     2. It is understood that this Agreement is subject to the terms of the
Plan, to which reference is hereby made for more detailed description of the
terms to which the option is subject and by which reference the Plan is
incorporated herein. The Plan shall control in the event there is any conflict
between the Plan and this Agreement and on such matters as are not contained in
this Agreement.

     3. (a) The Key Employee’s Option will vest and become exercisable as
follows:

      [Vesting Date 1]
[Vesting Date 2]
[Vesting Date 3]
[Vesting Date 4]
[Vesting Date 5]   Vesting %
Vesting %
Vesting %
Vesting %
Vesting %

To the extent not exercised, installments shall be cumulative and may be
exercised in whole or in part.

 



--------------------------------------------------------------------------------



 



[Name]
Nonqualified Stock Option Agreement
Dated:

     (b) The Option may not be exercised at any one time for less than 500
shares or the number of shares then purchasable under the Option, whichever is
less.

     (c) Unless otherwise permitted by the Committee under the terms of the
Plan, during the lifetime of Key Employee the Option may be exercised only by
him.

     (d) In the event of a Change in Control of the Company, as defined in the
Plan, all awards still then outstanding shall vest 100%, whereupon all Options
shall become exercisable in full.

     (e) Unless earlier terminated hereunder or under the Plan, the Option shall
expire on [Expiration Date].

     4. The Option shall not be subject to execution, collateral assignment,
attachment or similar process, unless otherwise permitted by the Committee under
the terms of the Plan. Any such attempted action or other disposition of the
Option contrary to the provisions of the Plan shall be null and void, and in
such event the Company shall have the right to terminate the Option. Such
termination shall not prejudice any rights or remedies which the Company or a
subsidiary corporation may have under this Agreement or otherwise.

     5. Subject to the terms and conditions of this Agreement, the Option shall
be exercisable by delivery of written notice of exercise accompanied by payment
of the exercise price and any applicable tax withholding in cash, shares of
common stock, or a combination thereof as provided in the Plan.

     6. Key Employee shall not be deemed for any purpose to be a shareholder of
the Company with respect to any of the optioned shares except to the extent that
this Option shall have been exercised with respect thereto and a stock
certificate issued therefore. No adjustment shall be made for dividends or other
rights for which the record date is prior to the date such stock certificate is
issued.

7. Termination of Employment.

     (a) Termination of Employment by Reason of Death. In the event the
employment of a Key Employee is terminated by reason of death, any Option that
has not been exercised, including any unvested portions, shall become
immediately exercisable at any time prior to the expiration date of the Options
or within one year after such date of termination of employment, whichever
period is shorter, by such person or persons as shall have acquired the Key
Employee’s rights under the Option by will or by the laws of descent and
distribution.

 



--------------------------------------------------------------------------------



 



[Name]
Nonqualified Stock Option Agreement
Dated:

     (b) Termination of Employment by Reason of Disability. In the event the
employment of Key Employee is terminated by reason of Disability, any Option
that has not been exercised, including any unvested portions, shall become
immediately exercisable at any time prior to the expiration date of the Options
or within one year after such date of termination of employment, whichever
period is shorter. For purposes of this Agreement, Disability means a permanent
and total disability as determined by the Committee in good faith, upon receipt
of sufficient competent medical advice.

     (c) Termination of Employment by Reason of Retirement. In the event the
employment of a Key Employee is terminated by reason of retirement (as
determined by the Committee), the Option to the extent then vested shall remain
exercisable until the expiration date of the Options or within one year after
such date of termination, whichever period is shorter, whereupon such vested
portion shall expire and the unvested portion, unless extended by the Committee,
shall expire upon termination of employment.

     (d) Termination of Employment for Other Reasons. If the employment of the
Key Employee shall terminate for any reason other than death, Disability,
retirement, or for Cause, the Option to the extent then vested shall remain
exercisable until the expiration date of the Options or three months after such
date of termination, whichever period is shorter, whereupon such vested portion
shall expire and the unvested portion shall expire upon termination of
employment.

     (e) Termination of Employment for Cause. If the employment of the Key
Employee shall be terminated for Cause, this Option shall expire, and the Key
Employee’s rights hereunder shall be immediately terminated, upon termination of
employment. For purposes of this Agreement, “Cause” shall mean the following:



  (i)   misappropriation of any funds or property of the Company or its
subsidiaries; or     (ii)   attempting to obtain any personal profit from any
transaction in which the Key Employee has a personal financial interest, unless
the Key Employee shall have first obtained the consent of the Board of
Directors; or     (iii)   material neglect or refusal to perform the duties
reasonably assigned to the Key Employee given the Key Employee’s current job
description; or     (iv)   participating in a course of conduct which is
injurious to the Company or its subsidiaries, as interpreted by the Board of
Directors; or     (v)   being convicted of a felony; or
(vi) being adjudicated a bankrupt; or     (vii)   suspension due to the
direction of any authorized bank regulatory agency.

To the extent that there is a dispute arising over the application of the
definition of Cause, the Committee or the Board of Directors of the Company
shall have the authority to interpret and apply such definitions in a reasonable
manner.

     8. Each notice relating to this Agreement shall be in writing and delivered
in person or by registered mail to the Company at its office, 727 North Bank
Lane, Lake Forest, Illinois

 



--------------------------------------------------------------------------------



 



[Name]
Nonqualified Stock Option Agreement
Dated:

60045, attention of the President, or at such other address designated by the
Company. All notices to Key Employee or other person or persons then entitled to
exercise the Option shall be delivered to Key Employee or such other person or
persons at Key Employee’s address as it then appears on the Company’s records.

     9. Any dispute or disagreement which shall arise under, as a result of, or
in any way shall relate to the interpretation or construction or this Agreement
shall be determined by the Committee or by the Board of Directors of the Company
(or any successor corporation), and any such determination shall be final,
binding and conclusive for all purposes.

     10. This agreement shall be governed by laws of the State of Illinois and
shall inure to the benefit of and be binding upon the Company and its successors
and assigns and Key Employee and Key Employee’s heirs, executors, administrators
and successors.

Wintrust Financial Corporation by:

             

--------------------------------------------------------------------------------

Edward J. Wehmer, President
     

--------------------------------------------------------------------------------

Date    
 
           
Key Employee:
           
 
           

--------------------------------------------------------------------------------

[Name]
     

--------------------------------------------------------------------------------

Date    
 
           
Attest
           

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

   
David A. Dykstra
      Date    

 